Name: Council Regulation (EC) NoÃ 79/2008 of 28 January 2008 repealing Regulation (EC) NoÃ 152/2002 concerning the export of certain ECSC and EC steel products from the former Yugoslav Republic of Macedonia to the European Community (double-checking system)
 Type: Regulation
 Subject Matter: tariff policy;  trade;  European construction;  iron, steel and other metal industries;  international trade;  Europe
 Date Published: nan

 30.1.2008 EN Official Journal of the European Union L 25/3 COUNCIL REGULATION (EC) No 79/2008 of 28 January 2008 repealing Regulation (EC) No 152/2002 concerning the export of certain ECSC and EC steel products from the former Yugoslav Republic of Macedonia to the European Community (double-checking system) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 133 thereof, Having regard to the proposal from the Commission, Whereas: (1) The Stabilisation and Association Agreement between the European Communities and their Member States, of the one part, and the former Yugoslav Republic of Macedonia, of the other part, established in Protocol 2 on steel products a double-checking system, without quantitative limits, for the import into the Community of steel products originating in the former Yugoslav Republic of Macedonia. (2) The double-checking system was implemented by Regulation (EC) No 152/2002 of 21 January 2002 concerning the export of certain ECSC and EC steel products from the former Yugoslav Republic of Macedonia to the European Community (double-checking system) (1). (3) By its Decision 1/2007 of 20 December 2007 (2) the EC  the former Yugoslav Republic of Macedonia Stabilisation and Association Council amended Protocol 2 on steel products with the effect of abolishing the double-checking system. Regulation (EC) No 152/2002 should therefore be repealed, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 152/2002 is hereby repealed. Article 2 This Regulation shall enter into force on 1 February 2008. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 January 2008. For the Council The President D. RUPEL (1) OJ L 25, 29.1.2002, p. 1. Regulation as last amended by Regulation (EC) No 1791/2006 (OJ L 363, 20.12.2006, p. 1). (2) See page 10 of this Official Journal.